       Case 1:16-cr-00371-RA Document 770 Filed 06/03/19 Page 1 of 3



BSF    ~
                         BOIES
                         SCHILLE_ R
                       . Fl_EXNER 'f
                                        ~-~r~f.1~1
                                             :'1 ;, ',
                                                ij_'.11 i_
                                                L.,rst: ·.
                                                                       :.:r,j[~~<ih\Yf;'.~~
                                                                         ,;   1·   Tel.: (212) 90_•9·-7625
                                                                                   E-mail: cwenner@bsfllp.com

                                    -   -- ··--- -=-··..:..:...:--::.-·:.:.-:.::·-=-==-==·~:,M.~:::tt;i.   019
                             It ~!)c _,1i\Y
BY ELECTRONIC            M1¥n>< l \lE\T
                              I
                                                                                                                 Application granted. The attached
Hon. Ronnie Abrams           !I
                            Fl.~ ( I RO\ICALLY FILED                                                             exhibit shall be filed under seal.
United States District Ju4~oC ;+:
United Stat~s f?istrict Cq_trt, IL .-_.- -J-.l-):-.,---r-:-.----
                                        11
Southem D1stnct of New Y'()rk'
40 Foley Square          '--·-- -··-- ·
New York, New York 10007

        Re:      United States v. Galanis, S3 16 Cr. 371 (RA)

Dear Judge Abrams:

        I represent Devon Archer. I write to respectfully the Court's permission for Mr. Archer to
travel on business from June 5 to 9, 2019, to Mexico City. The purpose of the proposed trip is to
attend meetings in connection with Mr. Archer's continuing efforts to expand the business of a
company with which he is associated into foreign markets. As has been the case on each of Mr.
Archer's prior travel requests, the Court's Pretrial Services Office consents to this request, but
the Government objects. A copy of Mr. Archer's proposed flight and lodging information is
attached as Exhibit A, which we respectfully request to be filed under seal.

       As the Court is aware, Mr. Archer has travelled internationally with the Court's
permission on twenty-four prior occasions, to Jamaica, Italy, England, Spain, France, Latvia,
Lithuania, Russia, Kazakhstan, the United Arab Emirates, Vietnam, China, Hong Kong,
Malaysia, Singapore, Indonesia, Mexico, the Philippines, the Turks and Caicos Islands, and
Ukraine. On each and every trip, Mr. Archer has returned on time, and without incident,
demonstrating that he is no risk of flight. In particular:

       •      On June 13, 2016, Your Honor permitted Mr. Archer to travel on business to Italy.

       •      On July 26, 2016, Your Honor permitted Mr. Archer and his wife, Dr. Archer, to
              travel on business to Latvia.

       •      On September 9, 2016, Your Honor permitted Mr. Archer to travel on business to
              China.

       •      On October 17, 2016, Your Honor permitted Mr. Archer to travel on business to
              England and Lithuania. On October 21, 2016, Your Honor further granted
              permission for Mr. Archer to modify his itinerary to include business travel to
              Russia.

       •      On November 28, 2016, Your Honor permitted Mr. Archer to travel on business to
              England and Spain.


                                        BOIES SCHILLER FLEXNER LLP
                 55 Hudson Yards, New York_ NY 10001 I (t) 212.446.2300 I (f) 212.446 2350 I www.bsfllp com
      Case 1:16-cr-00371-RA Document 770 Filed 06/03/19 Page 2 of 3


BSF
 ~
                                                                                        Page2


      •   On January 4, 2017, Your Honor permitted Mr. Archer to travel on business to
          Vietnam and China. On January 17, 2017, Your Honor further granted permission
          for Mr. Archer to modify his itinerary to include travel to the United Kingdom.

      •   On February 16, 2017, Your Honor permitted Mr. Archer to travel on business to
          Singapore, Malaysia, and the Philippines. Although Mr. Archer's wife did not travel
          with him, she was permitted to retain her passport because she had a separate
          international trip planned for the same time.

      •   On March 6, 2017, Your Honor permitted Mr. Archer to travel on business to
          Russian and London. Mr. Archer's wife and his oldest child were permitted to join
          him in London for that leg of his trip.

      •   On March 23, 2017, Your Honor permitted Mr. Archer to travel on business to the
          Philippines. On that occasion Mr. Archer's family did not surrender their passports
          because, although they did not travel with him, Mr. Archer's wife and children were
          out of the country on vacation at the same time.

      •   On May 9, 2017, Your Honor permitted Mr. Archer to travel on business to London.

      •   On June 6, 2017, Your Honor permitted Mr. Archer to travel on business to London.

      •   On June 13, 2017, Your Honor permitted Mr. Archer to travel on business to the
          Philippines and China.

      •   On July 26, 2017 Your Honor permitted Mr. Archer to travel on business to Italy,
          with one of his children.

      •   On September 20, 2017, Your Honor permitted Mr. Archer to travel on business to
          China, Vietnam, the Philippines, and Kazakhstan.

      •   On January 23, 2018, Your Honor permitted Mr. Archer to travel on business to
          China, Hong Kong, and the United Arab Emirates.

      •   On February 16, 2018, Your Honor permitted Mr. Archer to travel on business to
          Mexico.

      •   On March 28, 2018, Your Honor permitted Mr. Archer to travel on business to
          China.

      •   On August 7, 2018, following the jury's verdict in this case, Your Honor permitted
          Mr. Archer to travel on business to Ukraine.

      •   On September 14, 2018, Your Honor permitted Mr. Archer to travel on business to
          London.
        Case 1:16-cr-00371-RA Document 770 Filed 06/03/19 Page 3 of 3



BSF
 ~
                                                                                             Page3


         •   On December 26, 2018, Your Honor permitted Mr. Archer, his wife, and their three
             small children to travel to Jamaica on vacation.

        •    On January 7, 2019, Your Honor permitted Mr. Archer to travel on business to
             England and France.

        •    On February 17, 2019, Your Honor permitted Mr. Archer to travel on business to
             Singapore, Indonesia, and Hong Kong.

        •    On March 20, 2019, Your Honor permitted Mr. Archer and his family to travel to the
             Turks and Caicos Islands on vacation.

        •    On April 16, 2019, Your Honor permitted Mr. Archer and his family to travel
             Mexico on vacation.

 [See ECF Nos. 41, 62, 78, 83, 84, 98, 111, 122, 148, 162, 166, 179, 182, 185, 189, 236, 305, 316,
 363, 560, 620, 711, 715, 730, 738, and 745.]

         If the Court permits him to travel, Mr. Archer will report daily to his Pretrial Services
 Officer while he is away, and of course the open-ended waiver of extradition that Mr. Archer
 previously signed is still effective. Accordingly, I respectfully request permission for Mr. Archer
 to take the trip described in the attached exhibit.

        Thank you for your consideration of this request.



                                                      Respectfully,

                                                       Isl Craig Wenner
                                                      Craig Wenner



 cc:    BY ELECTRONIC MAIL

        AUSAs Rebecca Mermelstein, Brendan Quigley, and Negar Tekeei
        U.S. Pretrial Services Officer Andrew R. Kessler-Cleary
